          Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 1 of 24



                           UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA

-------------------------------------------------------------------- X

YITZHAK BEN-YISHAI and MIRIAM BEN-YISHAI,
individually and as representatives of the Estate of                     Case No:
Shshana Ben-Yishai; JACOB BEN-YISHAI; ISRAEL                             18-cv-___________
BEN-YISHAI; CHANA BEN-YISHAI; AVIEL BEN-
YISHAI,
38 Herzl Boulevard                                                       COMPLAINT
Jerusalem, Israel

                                  Plaintiffs,
                                                                         JURY TRIAL DEMANDED
                          -against-

THE SYRIAN ARAB REPUBLIC,
c/o Foreign Minister Walid Mohi Edine al-Muallem,
Ministry of Foreign Affairs
Damascus, Syria;

THE ISLAMIC REPUBLIC OF IRAN
Ministry of Foreign Affairs
Khomeini Avenue, United Nations Street
Teheran, Iran,

THE IRANIAN MINISTRY OF INFORMATION AND
SECURITY,
Pasdaran Avenue,
Goestan Yekon, Iran

                                  Defendants.

-------------------------------------------------------------------- X

        Plaintiffs, by their undersigned counsel complain of the Defendants, and hereby allege

for their Complaint as follows upon information and belief:




                                                         1
            Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 2 of 24



                                        INTRODUCTION

       1.       This is a civil action for wrongful death, personal injury and related torts pursuant

to the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1602, et seq., arising from the

November 4, 2001, terrorist shooting attack aboard a civilian bus in Jerusalem, Israel in which

two people were murdered, including Shoshana Ben-Yishai, 16, and forty five others were

injured (“the French Hill Terrorist Attack”).

       2.       The French Hill Terrorist Attack was carried out by the Palestine Islamic Jihad

using material support and resources provided by defendants the Syrian Arab Republic and the

Islamic Republic of Iran, directly and through its instrumentality the Iranian Ministry of

Information and Security.

       3.       Decedent Shoshana Ben-Yishai, an American citizen, was shot on the bus and

died of her injuries at the hospital later that day. The Ben-Yishai family suffered severe

emotional injuries and other damages as a result of Shoshana’s heinous murder and continue

suffering until today.


                                         JURISDICTION

       4.       This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1330-1332, 1367, and 1605A(a).

       5.       Personal jurisdiction over the defendant will be established once the defendant is

properly served pursuant to 28 U.S.C. 1608(a). 28 U.S.C. 1330(b).

       6.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(f)(4) and the rules of

pendent venue.




                                                  2
            Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 3 of 24



                                         THE PARTIES

       7.       Plaintiff Miriam Ben-Yishai, the mother of Shoshana Ben-Yishai, is an American

citizen. Plaintiff Yitzhak Ben-Yishai is an American citizen and the father of Shoshana Ben-

Yishai, They are the parents, heirs and personal representatives of the estate of decedent

Shoshana Ben-Yishai. They bring this civil action individually and jointly as administrators of

the Estate of Shoshana Ben-Yishai.

       8.       Plaintiff Jacob D. Ben-Yishai, is an American citizen and the brother of the

decedent Shoshana Ben-Yishai.

       9.       Plaintiff Israel Ben-Yishai, is an American citizen and the brother of the decedent

Shoshana Ben-Yishai.

       10.      Plaintiff Chana Ben-Yishai is an American citizen and the sister of the decedent

Shoshana Ben-Yishai.

       11.      Plaintiff Yael Ben-Yishai, is an American citizen and the brother of the decedent

Shoshana Ben-Yishai.

       12.      Plaintiff Aviel Ben-Yishai, is an American citizen and the brother of the decedent

Shoshana Ben-Yishai.

       13.      Defendant Syria is and was, at all times relevant hereto, a foreign state within the

meaning of 28 U.S.C. § 1603, designated continuously since 1979 as a state sponsor of terrorism

pursuant to section 6(j) of the Export Administration Act of 1979 (50 U.S.C. § 2405(j)). Iran,

through its political subdivisions, agencies, instrumentalities, officials, employees and agents

provided the Palestine Islamic Jihad with material support and resources, for acts of extrajudicial

killing within the meaning of 28 U.S.C. §§ 1605(a)(7), 1605A(a)(1), including the French Hill




                                                 3
          Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 4 of 24



Terrorist Attack, and performed other actions that enabled, facilitated and caused the French Hill

Terrorist Attack and harm to the plaintiffs herein.

       14.     Defendant the Islamic Republic of Iran is and was, at all times relevant hereto, a

foreign state within the meaning of 28 U.S.C. § 1603, designated continuously since 1979 as a

state sponsor of terrorism pursuant to section 6(j) of the Export Administration Act of 1979 (50

U.S.C. § 2405(j)). Iran, through its political subdivisions, agencies, instrumentalities, officials,

employees and agents provided the Palestine Islamic Jihad with material support and resources,

for acts of extrajudicial killing within the meaning of 28 U.S.C. §§ 1605(a)(7), 1605A(a)(1),

including the French Hill Terrorist Attack, and performed other actions that enabled, facilitated

and caused the French Hill Terrorist Attack and harm to the plaintiffs herein.

       15.     Defendant The Iranian Ministry of Information and Security (“MOIS”) is the

central Iranian intelligence service. Within the scope of its agency and office, MOIS provided

material support and resources for the commission of acts of extrajudicial killing, including the

French Hill Terrorist Attack, and performed other actions, that enabled, facilitated and caused

the French Hill Terrorist Attack and harm to the plaintiffs herein.


                                    UNDERLYING FACTS

A.     The Palestine Islamic Jihad (“PIJ”)
       16.     The Harakat al-Jihad al-Islami al-Filastini or the Palestinian Islamic Jihad was

founded in the 1970s by a group of Palestinian students in Egypt. The organization, led by Fathi

Shiqaqi, had originally been affiliated with the Egyptian Muslim Brotherhood movement but

soon developed ideological differences that caused it to sever the connection and seek other

sponsorship. The Palestinians felt that the Brotherhood were not sufficiently committed to



                                                 4
          Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 5 of 24



prioritizing the Arab world’s conflict against Israel and were disappointed that the Egyptians did

not view the existence of the Jewish State as the central dilemma plaguing Islamic society.

       17.     The PIJ rejected the Brotherhood’s contention that the primary task confronting of

Arab society was to encourage a return to fundamentalist Islamic practices and only after

achieving this religious goal could political matters such as combating Israel be undertaken. The

Shiqaqi led group contended that the very existence of a Jewish State in the midst of the Islamic

nations was the chief obstacle preventing the Muslim masses from unifying and fulfilling their

religious obligations and rituals.

       18.     Shaqaqi, therefore, proposed a new ideological program, which became the basis

for the PIJ organization. He claimed that the unity of the Islamic world was not a precondition

for the liberation of Palestine, but on the contrary, the liberation of Palestine by the Islamic

movements was the key to the unification of the Arab and Islamic world. In other words: the

religious struggle or jihad for the liberation of Palestine by Islamic movements will bring upon

the expected jihad for the reconstruction of the greater and unified, pan-Islamic state.

       19.     While searching about in Egypt for the practical means of implementing the PIJ’s

program in the late 1970s, Shaqaqi and his followers were riveted by the political events

unfolding in Iran. The PIJ members watched with excitement and admiration as the Ayatollah

Ruhollah Khomeini utilized Islamic teachings and manipulated religious sentiments to incite the

Iranian people against the Imperial government and cause the Shah of Iran’s downfall.

       20.     Although the PIJ was a Sunni Islamic movement it openly and uniquely embraced

the militant teachings and approach of the Shi’ite Islamic leaders of the Iranian revolution. In

Khomeini’s actions the PIJ saw an effective model for the use of violence to promote its radical

agenda of eliminating competing moderate Palestinian ideological programs and implementing



                                                 5
          Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 6 of 24



an armed struggle against Israeli targets. Not only did they consider the Iranian revolution as a

blueprint for the entire Arab world, but they embraced the Shi’ite principle of the leadership of

the PIJ, now known as the “Shaqaqi faction,” began to carry out terror attacks against Israel in

1984. In the days before what has been called the First Intifada (the period of 1987-1993),

however, the technical competence and financial capabilities of the PIJ were greatly limited. The

PIJ operated primarily in the Gaza Strip, and only occasionally succeeding in perpetrating an

attack inside of an Israeli city.

        21.     In March 1986 Israel arrested Shiqaqi and other PIJ leaders. The PIJ leadership

was deported to Lebanon in 1988 in an effort by Israel to disrupt the organization’s activities.

Shiqaqi, however, continued to lead the PIJ in exile.

        22.     In Lebanon, the PIJ leaders naturally sought out an alliance with the Iranian-

backed Hizbollah terrorist organization. Hizbollah provided the PIJ members with military

training, including bomb making and other logistic aid. The PIJ leaders were also taken to

Hizbollah training camps where they were provided with lectures and military training courses

directly from Iranian government instructors of the Iranian Revolutionary Guards Corps then

stationed in Lebanon.

        23.     During his time in Lebanon, Shaqaqi reorganized the PIJ and carried out

recruitment in the Palestinian refugee camps. The involvement of the PIJ leaders with the Iranian

Revolutionary Guard Corps officers resulted in closer cooperation with the Iranian government.

Iran increased its support for the PIJ during this time and became its primary benefactor and

financial sponsor as well as its only state sponsor. With massive and reliable financial support

from Iran, access to the Hizbollah military training camps and instruction by Iranian

Revolutionary Guard Corps officers, the PIJ was able to further establish itself as an effective



                                                6
            Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 7 of 24



and influential terrorist organization and disseminate its radical Islamic ideology amongst the

Palestinian residents of the West Bank and Gaza Strip.

       24.      During his time in Lebanon, the PIJ leader also made contacts with the Syrian

regime and its intelligence services, and solicited their support. Syria allowed the PIJ to open an

office in Damascus that would eventually become an important headquarters for the terrorist

organization.

       25.      In the past several decades the PIJ has carried numerous deadly terrorist attacks

including:

       a.       In February 1990, PIJ terrorists attack an Israeli tour bus in Egypt, killing 11

                people, including nine Israelis, and injuring 17.

       b.       On April 6, 1994, PIJ militants exploded a car bomb next to a public bus in Afula,

                Israel, killing nine and injuring 50.

       c.       On September 4, 1994 a PIJ drive-by shooting in Gaza killed one and injured

                several others.

       d.       On November 11, 1994, a PIJ terrorist riding a bicycle detonated explosives

                strapped to his body at an Israeli army checkpoint at Netzarim junction in the

                Gaza Strip, killing three Israeli soldiers and wounding six Israeli soldiers and six

                Palestinians.

       e.       On January 22, 1995, a PIJ terrorists detonated consecutive bombs explode at the

                Beit Lid junction near Netanya, Israel, killing 18 Israeli soldiers and one civilian.

       f.       On April 9, 1995, a PIJ suicide bomber blew up his vehicle next to an Israeli bus

                in the Gaza Strip, killing seven Israeli soldiers and 20-year-old American college

                student Alisa Flatow.



                                                   7
     Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 8 of 24



g.       On March 4, 1996, a PIJ suicide bomber killed 13 and injured 75 at a Tel Aviv

         shopping mall.

h.       On July 30, 1997, two PIJ suicide bombers blew themselves up in the crowded

         Mahane Yehuda market in Jerusalem, killing 16 individuals and wounding about

         175 others.

i.       On November 2, 2000, two people were killed in a car bomb explosion near the

         Mahane Yehuda market in Jerusalem. PIJ claims responsibility.

j.       On June 5, 2002, a PIJ suicide attack at Israel’s Megiddo Junction killed 18 and

         injures 50 others.

k.       On October 4, 2003, a PIJ suicide bomber blew himself up at Maxim restaurant in

         Haifa, killing 22 and injuring 60.

l.       On October 26, 2005, a PIJ bombing at a market in Hadera, Israel kills five

         people.

m.       April 17, 2006, the PIJ .claimed responsibility for a suicide bombing that killed

         11 people at a sandwich stand near Tel Aviv’s old central bus station including a

         Florida student named Daniel Wultz. .

n.       In January 2007, a PIJ suicide attack at an Eilat bakery killed three people.

o.       In April 2008, the PIJ fired 216 rockets and mortar shells at various Israeli towns.

p.       On June 16, 2008, the PIJ claimed responsibility for firing a Grad rocket that hit a

         shopping mall in Ashkelon, Israel, wounding 15. Israeli authorities accuse Iran of

         providing PIJ with Grad rockets.

q.       On January 8, 2011, the PIJ fired two mortars into southern Israel, killing two

         Thai nationals.



                                              8
            Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 9 of 24



       r.       On August 20, 2011, the PIJ fired a barrage of rockets into southern Israel, killing

                one civilian and wounding seven others.

       s.       On October 29, 2011, the PIJ fired a number of rockets into southern Israel,

                killing one civilian and wounding two others

       t.       During March 2012, the PIJ fired almost 200 missiles into Israel from Gaza.

       u.       On November 5, 2012, a PIJ bombing on a Tel Aviv bus wounds at least 30

                people.

       v.       July 8, 2014, the PIJ takes credit for firing 60 rockets in recent days,

       w.       On July 28, 2014, seven Palestinian children die after a rocket strikes a

                playground in Gaza’s al-Shati refugee camp, while another rocket hits al-Shifa

                Hospital. The rockets were misfires launched by the PIJ towards Israel.

       x.       On October 3, 2015, the PIJ claims responsibility after 19-year-old Mohamed

                Halabi stabs two Israeli men to death in Jerusalem’s Old City.

       y.       On May 28, 2018, the PIJ fires 28 mortars at Israel from Gaza including one that

                lands outside of a kindergarten causing damage but no injuries.

       z.       On November 12-14, 2018: the PIJ and other Gaza terror groups fire more than

                450 rockets into Israel, killing one and wounding dozens.


B.     Defendant Syria’s Provision of Material Support and Resources to the PIJ
       26.      Since 1979 until the present time, defendant Syria has been continuously

designated by the United States Department of State as a state sponsor of terrorism pursuant to

Section 6(j) of the Export Administration Act of 1979 (50 U.S.C. § 2405(j)).

       27.      While the PIJ’s leadership relocated to Syria in 1989, it left a small group in

Lebanon that launched joint attacks with Hezbollah in the 1990s. In addition to its leadership


                                                  9
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 10 of 24



headquarters in Damascus, during the time relevant to the French Hill Terrorist Attack, Syria has

also provided military aid, safe-haven, sanctuary, weapons and training to PIJ, allowing the

terrorist group’s leadership to occupy a Syrian Army base from 1989 until 2012. According to

the U.S. State Department, PIJ’s senior leadership continues to reside in Syria while some other

leaders live in Lebanon, though most PIJ members live in Gaza. The international Arabic-

language newspaper Asharq Al-Awsat reported in 2012 that PIJ’s Syria-based leadership had

relocated to Iran but continued to enjoy positive ties with their Syrian patrons. However, a PIJ

official denied that report, claiming “relations between [PIJ] and the Syrian government are

excellent, unlike Hamas,” whose leadership left Syria after refusing to support the Assad regime

during the Syrian civil war. Official representatives of the group are also stationed elsewhere in

the Middle East, including Iran.

       28.     During the period relevant hereto, including the several year period preceding the

French Hill Terrorist Attack, defendant Syria provided the PIJ with material support and

resources within the meaning of 28 U.S.C. § 1605A(a)(1), described in detail below, with the

specific intention of causing and facilitating the commission of acts of extrajudicial killing and

international terrorism including the French Hill Terrorist Attack. Such support was provided

continuously, routinely and in furtherance and as implementation of a specific policy and

practice established and maintained by Syria, in order to assist the PIJ achieve goals shared by

Syria. These goals include terrorizing the Jewish civilian population in Israel, and weakening

Israel’s economy, social fabric, and military strength and preparedness through extremist

violence targeting civilians.

       29.     Defendant Syria provided the material support and resources detailed below to the

PIJ pursuant to an agreement reached between Syria and the PIJ in the late 1980s. Under that



                                               10
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 11 of 24



agreement, the PIJ undertook to carry out acts of extrajudicial killing and terrorism against Jews

in Israel, the West Bank and Gaza, and in return Syria undertook to provide the PIJ with material

support and resources to carry out such extrajudicial killings and terrorist attacks. The purpose of

this agreement was to achieve the goals detailed in the preceding paragraph.

       30.     The material support and resources which were provided by Syria to the PIJ in the

years preceding the French Hill Terrorist Attack for the purpose of facilitating acts of

extrajudicial killing and terrorism included inter alia: provision of financial support to the PIJ for

the purpose of carrying out terrorist attacks; provision of military-grade explosives, military

firearms and other weapons and material to the PIJ; provision of specialized and professional

military training for the planning and execution of terrorist attacks (hereinafter: “terrorist

training”) to the PIJ; providing use of Syria-owned and operated training bases and military

facilities in which terrorist training was provided to the PIJ and its terrorist operatives; providing

the PIJ and its terrorist operatives with safe haven and refuge from capture in Syria and in areas

of Lebanon controlled by Syria; providing the PIJ means of electronic communication and

electronic communications equipment for carrying out terrorist attacks; financial services,

including banking and wire transfer services, provided to the PIJ by financial institutions owned

and controlled by Syria at Syria’s direction, which services were intended to and did enable the

PIJ to surreptitiously transfer funds used to finance terrorist attacks; and means of transportation,

including allowing terrorist operatives of the PIJ passage and transportation on Syrian-owned

aircraft to allow them to avoid detection and carry out further terrorist attacks.

       31.     At all times relevant hereto, defendant Syria provided the PIJ and its terrorist

operatives with terrorist training at military training bases, camps and facilities operated and/or

funded and/or controlled by Syria and located in Syria and in areas of Lebanon controlled by



                                                 11
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 12 of 24



Syria, with the specific intention of causing and facilitating the commission of acts of

extrajudicial killing and international terrorism including the French Hill Terrorist Attack. This

terrorist training, which was professional and extensive and included the use of explosives,

firearms and other weapons, was provided by and through Syrian military and intelligence

officials, and other agents, employees and officials of Syria acting within the scope of their

agency and employment and under the express command and authorization of Syria.

       32.     In addition, at all times relevant hereto, Syria provided terrorist training, weapons,

and funds to be used to carry out terrorist attacks to the PIJ and its terrorist operatives, by and

through the agency of other terrorist organizations which received material support and resources

from Syria, and which acted as instrumentalities, agents and proxies of Syria for the purpose of

providing terrorist training and other material support and resources to the PIJ.

       33.     At all times relevant hereto, Syria provided the PIJ and its terrorist operatives

with lodging, safe haven and shelter in Syria and in areas of Lebanon controlled by Syria, with

the specific intention of preventing their apprehension and permitting them to plan and carry out

acts of extrajudicial killing and international terrorism freely and unhindered. This lodging, safe

haven and shelter was provided on military bases and facilities, and in residences, owned and

controlled by Syria.

       34.     Defendant Syria gave substantial aid, assistance and encouragement to the PIJ,

and provided the massive material support and resources described above to the PIJ, and thereby

aided and abetted the PIJ, all with the specific intention of causing and facilitating the

commission of acts of extrajudicial killing and international terrorism including the French Hill

Terrorist Attack. Defendants Syria did so with actual knowledge that the PIJ had killed and

injured numerous U.S. citizens in terrorist bombings and that additional U.S. citizens and other



                                                12
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 13 of 24



innocent civilians would be killed and injured as a result of their aiding, abetting and provision

of material support and resources to the PIJ.

       35.     Defendant Syria knowingly and willingly conspired, agreed and acted in concert

with the PIJ, in pursuance of the common plan, design, agreement and goals discussed above, to

cause and facilitate the commission of acts of extrajudicial killing and international terrorism

including the Terrorist Attack. Defendant Syria did so with actual knowledge that the PIJ had

killed and injured numerous U.S. citizens in terrorist bombings and that additional U.S. citizens

and other innocent civilians would be killed and injured as a result of their conspiracy with the

PIJ.


C.     Defendants Iran and MOIS’ Provision of Material Support and Resources to
       the PIJ
       36.     Since 1984 until the present time, defendant Iran has been continuously

designated by the United States Department of State as a state sponsor of terrorism pursuant to

Section 6(j) of the Export Administration Act of 1979 (50 U.S.C. § 2405(j)).

       37.     During the period relevant hereto, including the several year period preceding the

French Hill Terrorist Attack, defendants Iran and MOIS provided the PIJ with massive financial

support with the specific intention of causing and facilitating the commission of acts of

extrajudicial killing and international terrorism including the French Hill Terrorist Attack. Such

financial support was provided continuously, routinely and in furtherance and as implementation

of a specific policy and practice established and maintained by Iran, in order to assist the PIJ

achieve goals shared by Iran. These goals included terrorizing the Jewish civilian population in

Israel, and weakening Israel’s economy, social fabric, and military strength and preparedness.




                                                13
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 14 of 24



       38.     The Iranian defendants provided this financial support to the PIJ pursuant to an

agreement reached between Iran and the PIJ in the 1980s which remains in force until today.

Under that agreement, the PIJ undertook to carry out acts of extrajudicial killing and terrorism

against Jews in Israel, the West Bank and Gaza, and in return Iran undertook to provide the PIJ

with financial support to carry out such extrajudicial killings and terrorist attacks. The purpose of

this agreement was to achieve the goals detailed in the preceding paragraph.

       39.     The Iranian defendants gave substantial aid, assistance and encouragement to one

another and to the PIJ, and provided massive financial support to the PIJ, and thereby aided and

abetted the PIJ, all with the specific intention of causing and facilitating the commission of acts

of extrajudicial killing and international terrorism including the French Hill Terrorist Attack. The

Iranian defendants did so with actual knowledge that the PIJ had killed and injured numerous

U.S. citizens in terrorist bombings and that additional U.S. citizens and other innocent civilians

would be killed and injured as a result of their aiding, abetting and provision of material support

and resources to the PIJ.

       40.     The Iranian defendants knowingly and willingly conspired, agreed and acted in

concert with one another and with the PIJ, in pursuance of the common plan, design, agreement

and goals discussed above, to cause and facilitate the commission of acts of extrajudicial killing

and international terrorism including the French Hill Terrorist Attack. The Iranian defendants did

so with actual knowledge that the PIJ had killed and injured numerous U.S. citizens in terrorist

bombings and that additional U.S. citizens and other innocent civilians would be killed and

injured as a result of their conspiracy with the PIJ.

       41.     At all times relevant hereto, defendant MOIS was an agency, instrumentality

and/or office of defendant Iran, and performed acts on behalf of defendant Iran, in furtherance of



                                                  14
           Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 15 of 24



the interests and policy of defendant Iran and within the scope of its agency and office, within

the meaning of 28 U.S.C. § 1605A(a)(1) and 28 U.S.C. § 1605A(c), which caused the French

Hill Terrorist Attack and harm to the plaintiffs herein, in that defendant MOIS implemented and

acted as a conduit and instrumentality for Iran’s provision of funds to the PIJ for the commission

of acts of extrajudicial killing and international terrorism including the French Hill Terrorist

Attack.

          42.   Defendant Iran authorized, ratified and approved the acts of defendant MOIS.

Accordingly, defendant Iran is vicariously liable for the acts of defendant MOIS.


D.        The French Hill Terrorist Attack
          43.   On November 4, 2001 a terrorist later identified as Hatem Yaqin Yesh Al-

Sheweikeh, from the city of Hebron, boarded the Jerusalem Egged Bus Number 25 armed with

an M-16 automatic rifle, near the French Hill neighborhood. At approximately 3:45 pm Al-

Sheweikeh opened fire on the bus passengers as the vehicle stopped at a traffic light.

          44.   Shoshana Ben-Yishai, a 16 year old high school student known to her family and

friends as “Shoshie,” was a passenger on the bus returning home from classes that day. She had

moved from Long Island, New York to Israel with her family at the age of five. As the gunman

opened fire, Shoshie Ben-Yishai was shot in the head and killed along with another student on

the bus, Menashe Regev, aged 14. Forty-five other passengers were injured in the attack.

          45.   The murderer, Al-Shewwikeh, was a member of the PIJ. After perpetrating the

shooting, he was shot to death by a Jerusalem police officer as he fled from the attack. Israeli

Police Chief Mickey Levy identified the gunman as a PIJ terrorist. Afterwards, the PIJ formally

took responsibility for the attack.




                                                15
          Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 16 of 24



         46.   On March 18, 2009 the Haifa District Court expressly ruled, based upon evidence

submitted by the Israeli government, that the French Hill Shooting Attack was planned by a

terrorist named Diab Abdel Rahim Abdel Shweiki, and that Shweiki was a senior PIJ operative.

         47.   Plaintiff Yitzhak Ben-Yishai, the father of Shoshie heard the news of the terrorist

shooting on the Number 25 bus. Knowing that his daughter took this bus home from school,

rushed to the scene. The news report initially indicated that passengers had only been slightly

wounded. He attempted to contact Shoshie on her mobile phone, but there was no response. He

was permitted to enter the area of the French Hill Terrorist Attack to search for his daughter but

could not locate her.

         48.   After learning of the bus attack and knowing it had occurred on Shoshie’s usual

bus route, Miriam Ben-Yishai, Shoshie’s mother, frantically telephoned many hospitals

searching for news of her daughter. Someone finally advised Miriam Ben-Yishai that Shoshie

had received head injuries in the attack and had been taken to Share Tzedek Hospital in

Jerusalem.

         49.   Upon arrival at the hospital Miriam Ben-Yishai met her husband Yitzhak Ben-

Yishai and they were informed of their daughter’s death. They were taken to the hospital’s

morgue. There they found Shoshie’s body covered with a sheet. The parents went into a state of

extreme shock.

         50.   As a result of the attack, and the murder of their teenage daughter, Miriam Ben-

Yishai and Yitzhak Ben-Yishai, have experienced severe mental anguish, extreme emotional

pain and suffering, loss of their daughter’s society, companionship, comfort, advice and counsel.

They also suffer from feelings of severe grief, anxiety, anger and depression that continue until

today.



                                               16
           Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 17 of 24



          51.   As a result of the shocking murder of their sister, Jacob Ben-Yishai, Israel Ben-

Yishai, Chana Ben-Yishai, Yael Ben-Yishai and Aviel Ben-Yishai have all experienced severe

mental anguish, extreme emotional pain and suffering, loss of their sister’s society,

companionship, comfort, advice and counsel. The siblings also suffer from feelings of severe

grief, anxiety, anger and depression that continue until today.

          52.   The terrorist murder of 16 year old Shoshie during the French Hill Shooting

Attack tore the Ben-Yishai family’s world apart.


                              FIRST CLAIM FOR RELIEF
                        FOR DAMAGES UNDER 28 U.S.C. §1605A(c)

          53.   The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

          54.   Syria is a foreign state that since 1979 has continuously been designated as a state

sponsor of terrorism within the meaning of 28 U.S.C. § 1605A.

          55.   Iran is a foreign state that since 1984 has continuously been designated as a state

sponsor of terrorism within the meaning of 28 U.S.C. § 1605A. At all relevant times, defendant

MOIS was an agent and/or office of defendant Iran, acting within the scope of its agency and/or

office.

          56.   The defendants provided material support and resources to the PIJ, within the

meaning of 28 U.S.C. § 1605A, which caused and facilitated the French Hill Terrorist Attack.

The French Hill Terrorist Attack was an act of extrajudicial killing within the meaning of 28

USC § 1605A.

          57.   Decedent Shoshana Ben-Yishai was severely injured by the French Hill Terrorist

Attack and died as a result of those injuries. The maiming and murder of Shoshana Ben-Yishai


                                                 17
           Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 18 of 24



caused decedent, her estate and all the other plaintiffs severe injury, including: conscious pain

and suffering; pecuniary loss and loss of income; loss of guidance, companionship and society;

loss of consortium; severe emotional distress and mental anguish; and loss of solatium.

          58.   As a direct and proximate result of the conduct of the defendants, Plaintiffs

suffered the injuries and harm described herein.

          59.   The defendants are therefore jointly and severally liable under 28 USC

1605A(c)for the full amount of plaintiffs’ damages.

          60.   The conduct of the defendants was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages under

28 U.S.C. § 1605A(c).


                              SECOND CLAIM FOR RELIEF
                         FOR WRONGFUL DEATH AND BATTERY
                        (Under 28 U.S.C. § 1605A(a) and common law)

          61.   The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

          62.   Defendants, personally and/or through their agents and/or employees and/or co-

conspirators, willfully and deliberately authorized, organized, planned, aided, abetted, induced,

conspired to commit, provided material support for and executed the French Hill Terrorist

Attack.

          63.   Defendants’ behavior constituted a breach of legal duties to desist from

committing, or aiding, abetting, authorizing, encouraging or conspiring to commit acts of

extrajudicial killing, and to refrain from intentionally, wantonly, and/or negligently authorizing

or causing the infliction of death, physical injuries and harm to persons such as the plaintiffs

herein and the decedent.

                                               18
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 19 of 24



       64.     These willful, wrongful, and intentional acts constitute battery upon Shoshana

Ben-Yishai, causing injury to her.

       65.     Defendants’ actions were willful, malicious, intentional, wrongful, unlawful,

negligent and/or reckless and were the proximate cause of the French Hill Terrorist Attack.

       66.     At the time of her death, decedent Shoshana Ben-Yishai was a much beloved 16

year student, enjoying good health, industrious and in possession of all her faculties.

       67.     The French Hill Terrorist Attack caused decedent, her estate and all the other

plaintiffs severe injury, including: pain and suffering; pecuniary loss and loss of income; loss of

guidance, companionship and society; loss of consortium; severe emotional distress and mental

anguish; and loss of solatium.

       68.     Defendants are therefore jointly and severally liable for the full amount of

plaintiffs’ damages.

       69.     The conduct of the defendants was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages.


                         THIRD CLAIM FOR RELIEF ON BEHALF
                       OF THE ESTATE OF SHOSHANA BEN-YISHAI
                                FOR SURVIVAL DAMAGES
                        (Under 28 U.S.C. § 1605A(a) and common law)

       70.     The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

       71.     The French Hill Terrorist Attack caused by defendants’ actions herein caused

decedent Shoshana Ben-Yishai and her estate severe injury, including pain and suffering,

pecuniary loss and loss of income. From the time of the French Hill Terrorist Attack until the




                                                 19
            Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 20 of 24



time of her death, decedent Shoshana Ben-Yishai suffered great conscious pain, shock and

physical and mental anguish.

       72.      Defendants are therefore jointly and severally liable to the Estate of Shoshana

Ben-Yishai for the full amount of decedent’s damages, in such sums as may hereinafter be

determined.

       73.      The conduct of the defendants was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages.

damages.


                            FOURTH CLAIM FOR RELIEF
              FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                      (Under 28 U.S.C. § 1605A(a) and common law)

       74.      The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

       75.      Defendants’ conduct was willful, outrageous and dangerous to human life, and

violates applicable criminal law, all international standards of civilized human conduct and

common decency.

       76.      Defendants intended to, and did in fact, terrorize the plaintiffs, and cause them

egregious emotional distress. As a result and by reason of the French Hill Terrorist Attack, which

was caused by the actions of defendants described herein, all the plaintiffs have suffered and will

continue to suffer terror, severe mental anguish, bereavement and grief, and injury to their

feelings.

       77.      Defendants are therefore jointly and severally liable for the full amount of

plaintiffs’ damages.



                                                20
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 21 of 24



       78.     The conduct of the defendants was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages.


                           FIFTH CLAIM FOR RELIEF
              FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                    (Under 28 U.S.C. § 1605A(a) and common law)

       79.     The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

       80.     Defendants’ conduct was willful, outrageous and/or grossly negligent, and was

dangerous to human life, and constituted a violation of applicable criminal law and all

international standards of civilized human conduct and common decency.

       81.     Defendants’ conduct terrorized the plaintiffs and caused them egregious

emotional distress.

       82.     Defendants are therefore jointly and severally liable for the full amount of

plaintiffs’ damages.

       83.     The conduct of the defendants was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages.


                                 SIXTH CLAIM FOR RELIEF
                                  FOR CIVIL CONSPIRACY

       84.     The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

       85.     The defendants knowingly and willingly conspired, agreed and acted in concert

with each other and with the PIJ in a common plan and design to facilitate and cause acts of




                                               21
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 22 of 24



international terrorism, extrajudicial killing and personal injury including the French Hill

Terrorist Attack which harmed plaintiffs.

       86.     As a result of the French Hill Terrorist Attack caused, resulting from and

facilitated by the conspiracy between the defendants and the PIJ, plaintiffs suffered the damages

enumerated herein.

       87.     Defendants are therefore jointly and severally liable for the full amount of

plaintiffs’ damages.


                               SEVENTH CLAIM FOR RELIEF
                                FOR AIDING AND ABETTING

       88.     The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

       89.     The defendants provided the PIJ with material support and resources within the

meaning of 28 U.S.C. §1605A, and other substantial aid and assistance, in order to aid, abet,

facilitate and cause the commission of acts of international terrorism, extrajudicial killing and

personal injury including the French Hill Terrorist Attack which harmed the plaintiffs.

       90.     As a result of the French Hill Terrorist Attack caused, resulting from and

facilitated by the defendants’ provision of material support and resources and other acts of aiding

and abetting, plaintiffs suffered the damages enumerated herein.

       91.     Defendants are therefore jointly and severally liable for the full amount of

plaintiffs’ damages.




                                                22
         Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 23 of 24



                            EIGHTH CLAIM FOR RELIEF
                        AGAINST THE IRANIAN DEFENDANTS
                  FOR VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

        92.    The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

        93.    At all relevant times, defendant MOIS was an agent and/or office of defendant

Iran, acting within the scope of its agency and/or office. Defendant MOIS engaged in the acts

described herein within the scope of its agency and/or office and to further the interests of

defendant Iran.

        94.    Defendant Iran authorized, ratified and/or condoned the conduct of defendant

MOIS.

        95.    Therefore, defendant Iran is vicariously liable for the acts of defendant MOIS.

        96.    The Iranian defendants are therefore jointly and severally liable for the full

amount of plaintiffs’ damages, in such sums as may be hereinafter determined.


                                         JURY DEMAND

        97.    Plaintiffs demand trial by jury of all issues legally triable to a jury.


                                     PRAYER FOR RELIEF

WHEREFORE, plaintiffs demand judgment as follows:

        a.     Judgment against the defendant for compensatory damages in an amount to be

determined at trial;

        b.     Judgment against the defendant for punitive damages in an amount to be

determined at trial;

        c.     Plaintiffs’ costs and expenses;

                                                  23
       Case 1:18-cv-03150-RCL Document 1 Filed 12/31/18 Page 24 of 24



      d.     Plaintiffs’ attorneys fees; and

      e.     Such other and further relief as the Court finds just and equitable.

Dated: December 30, 2018
       Brooklyn, New York

                                               Respectfully submitted,

                                               THE BERKMAN LAW OFFICE, LLC
                                               Counsel for Plaintiffs



                                               By:    /s/ Robert J. Tolchin
                                                      Robert J. Tolchin
                                                      (D.C. Bar #NY0088)

                                               111 Livingston Street, Suite 1928
                                               Brooklyn, New York 11201
                                               (718) 855-3627

                                               NITSANA DARSHAN-LEITNER & CO.
                                               Nitsana Darshan-Leitner
                                               Israeli counsel for the plaintiffs
                                               11 Havatikim Street
                                               Petah Tikva, Israel
                                               Israeli #: + 972-3-7514175




                                                 24
